Citation Nr: 0916930	
Decision Date: 05/06/09    Archive Date: 05/12/09

DOCKET NO.  07-24 180A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE


What evaluation is warranted for residuals of a white matter 
infarct from October 6, 2005?


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


INTRODUCTION

The Veteran served from August 1971 to May 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision entered in October 
2006 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Cleveland, Ohio.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In April 2009, the Veteran was scheduled for a travel board 
hearing at the RO before the undersigned.  Prior to that 
hearing he requested that his hearing be rescheduled, and 
since then he has submitted evidence showing good cause to 
reschedule.  Hence, the Veteran should be rescheduled for a 
hearing before a traveling Veterans Law Judge.

Accordingly, the case is REMANDED for the following action:

The RO should schedule the Veteran for a 
hearing at the RO before a visiting 
Veterans Law Judge in accordance with the 
docket number of his appeal.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

